Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-8 and 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “in a manner that allows the primary side panel to stretch away from the boot” and Claim 5 recites “in a manner that allows the first side panel to stretch away from the boot”. The claimed limitations are indefinite as the side panels are part of the boot itself, and therefore cannot stretch away from the boot. It is unclear what Applicant is intending to claim since the boot cannot stretch away from its own structure. Claims 1 and 5 are rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 5-6, 10-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0353829).
Regarding Claim 5, Chen discloses a boot comprising: a sole (1); an upper (2), the upper including a foot covering portion (22) connected to the sole and a lower leg covering portion (21) located above the foot covering portion (as seen in Fig.1); wherein the foot covering portion includes a toe covering portion, a heel covering portion, and an instep covering portion (as seen in Fig.1, 22 covers the entire length of the foot); wherein the lower leg covering portion includes a front portion (i.e. front portion of 21) configured to cover a portion of a user's shin, a medial side portion (i.e. medial side portion of 21) configured to cover a portion of the medial side of the user's calf and ankle, a lateral side portion (i.e. lateral side portion of 21) configured to cover a portion of the lateral side of the user's calf and ankle, and a rear portion (i.e. rear portion of 21) configured to cover a portion of the rear side of the user's calf and Achilles tendon (as seen in Fig.1); and a first expansion panel (6/62A,3), the first expansion panel located on at least one of a medial side portion or the lateral side portion of the lower leg covering portion, the first expansion panel including a first side panel (6; para.38) constructed of a first material and a first expansion insert (3; para.37) constructed of a second material, wherein the first expansion insert connects at least a portion of a periphery of the first panel to the lower leg covering portion (21) of the boot (as seen in Fig.1 & 2), the second material (para.37) being more resilient (i.e. as it is elastic) than the first material (para.2 & 38; i.e. which is not elastic), wherein the first side panel (6) constructed of the first material is connected (via attachment to the finished footwear) to the foot covering portion (22) of the upper at a bottom portion of the first side panel (as seen in Fig.1 & 2 and annotated Figure below), wherein the first expansion insert (3) forms an arch-shaped configuration along an arch shaped peripheral edge of the first side panel (6) and is attached (para.38) to the first side panel along the entire periphery of the first side panel except the bottom portion of the first side panel that connects the first side panel to the foot covering portion (as seen in Fig.1 & 2, the first side panel 6 is attached to insert 3 along an entire top periphery with stitching, but 6 is not attached to 3 via stitching along the bottom edge), wherein the first expansion insert (3) that extends along the entire periphery of the first side panel (6) except the bottom portion of the first side panel is also positioned in between and connects the first side panel to the lower leg covering portion of the upper in a manner that allows the first side panel to stretch away from the boot (para.37-38; as seen in Fig.1 & 2, panel 6 would stretch away from the boot, insofar as is definite, as a user’s foot is inserted into the boot and 3 is elastically displaced).


    PNG
    media_image1.png
    425
    601
    media_image1.png
    Greyscale

Regarding Claim 6, Chen discloses a boot of claim 5, wherein the boot is a pull-on boot (para.2; as seen in Fig.1).

Regarding Claim 10, Chen discloses a boot of claim 5, wherein the first material is inelastic (para.2 & 38).

Regarding Claim 11, Chen discloses a boot of claim 5, wherein the first material is leather (para.2 & 38).

Regarding Claim 14, Chen discloses a boot of claim 5, wherein the first side panel (6) includes a front portion, an upper portion, a rear portion, and the bottom portion (as seen in the annotated Figure above).

Regarding Claim 15, Chen discloses a boot of claim 14, wherein the bottom portion is connected to the foot covering portion (22), wherein the connection (i.e. permanent stitching) between the bottom portion and the foot covering portion is inelastic (para.38; as seen in Fig.2 & annotated Figure above).

Regarding Claim 16, Chen discloses a boot of claim 14, wherein the front portion and the rear portion of the first side panel are connected to the lower leg portion (21) via the first expansion insert (3)(as seen in Fig.2 & annotated Figure above).

Regarding Claim 17, Chen discloses a boot of claim 16, wherein the first expansion insert (3) extends below a top portion of the instep portion of the foot covering portion (22)(as seen in Fig.2; 3 extends below the top portion of the instep of 22).

Regarding Claim 18, Chen discloses a boot of claim 17, wherein the top portion (i.e. the top portion of the instep of 22) is connected to the lower leg portion (21) via the first expansion insert (3)(as seen in Fig.2 & annotated Figure above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 378,988) in view of Chen (US 2016/0353829).
Regarding Claim 1, Warren discloses a boot comprising: a sole (as seen in Fig.1); an upper, the upper (A) including a foot covering portion (B) connected to the sole and a lower leg covering portion (C & D) located above the foot covering portion (as seen in Fig.1); wherein the foot covering portion includes a toe covering portion, a heel covering portion, and an instep covering portion (as seen in Fig.1, B covers the entire length of the foot); wherein the lower leg covering portion includes a front portion (i.e. center of C) configured to cover a portion of a user's shin, a medial side portion (i.e. medial portion of C & D) configured to cover a portion of the medial side of the user's calf and ankle, a lateral side portion (i.e. lateral portion of C & D) configured to cover a portion of the lateral side of the user's calf and ankle, and a rear portion (i.e. center of D) configured to cover a portion of the rear side of the user's calf and Achilles tendon; expansion panels (E & adjacent portions of C or D) on each of the lateral and medial side portions of the lower leg covering portion (Pg.1, lines 48-51), wherein each expansion panel includes a primary side panel (C or D) and an expansion insert (E) constructed of an elastic material (Pg.1, lines 48-51), wherein the primary side panel (C or D) is connected to the foot covering portion (B) of the upper at a bottom portion of the primary side panel (as seen in Fig.1); wherein each expansion insert forms an arch-shaped configuration along an arch shaped peripheral edge of the primary side panel (as seen in Fig.1; both E and the edge of C/D have an arch shape) and is attached to the primary side panel along an entire periphery of the primary side panel except the bottom portion of the primary side panel that connects the primary side panel to the foot covering portion (as seen in Fig.1), wherein the expansion insert (E) that extends along the entire periphery of the primary side panel except the bottom portion of the primary side panel is also positioned in between and connects the primary side panel to the lower leg covering portion of the upper in a manner that allows the primary side panel to stretch away from the boot (Pg.1, lines 48-51; as seen in Fig.1, panel C or D would stretch away from the boot, insofar as is definite, as a user’s foot is inserted into the boot and E is elastically displaced); and wherein a portion of each expansion insert extends below at least a portion of the instep covering portion (of B) defining an expandable instep portion (as seen in Fig.1; Pg.1, lines 48-51, the seam allowance of E would extend below at least a portion of B when seamed together). Warren does not disclose the foot covering portion having a leather construction or a side panel constructed of leather. However, Chen teaches a boot formed of leather (para.2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of Warren’s foot covering portion and side panel for leather taught by Chen, as a simple substitution of one well known boot material for another, in order to yield the predictable result of providing a durable and aesthetically pleasing boot material.

Regarding Claim 2, Warren discloses the invention substantially as claimed above. Warren does not disclose wherein the circumference of the lower leg portion can be stretched at least one inch and return back to its original un-stretched state. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic material of Warren to stretch at least one inch and return back to its original un-stretched state, which would allow the lower leg portion to stretch at least one inch and return back to its original un-stretched state, in order to allow easy insertion of a user’s foot and leg into the boot interior and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for the lower leg portion stretching at least one inch.

Regarding Claim 3, Warren disclose the invention substantially as claimed above. Warren does not disclose further comprising a lining, wherein the lining is configured to stretch to allow the circumference of the lower leg portion to increase at least one inch. However, Chen teaches a boot having an elastic inner lining (5), wherein the lining is configured to stretch to allow the circumference of a lower leg portion (21) to increase (para.41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the boot of Warren to include an elastic lining, as taught by Chen, in order to provide a lining which improves the wearing comfort of the user and increases the lifespan of the boot. Warren and Chen do not specifically disclose the elastic lining is configured to stretch to allow the circumference of the lower leg portion to increase at least one inch. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed an elastic material, such as the elastic lining of Chen, to stretch at least one inch, in order to allow easy insertion of a user’s foot and leg into the boot interior and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for the lining stretching at least one inch.

Regarding Claim 4, Warren discloses the invention substantially as claimed above. Warren does not disclose wherein at least a top portion of the expandable instep portion can be displaced at least 0.25 inch from its original un-stretched state. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic material of Warren to stretch at least 0.25 inch from its original un-stretched state, which would allow at least a top portion of the expandable instep portion can be displaced at least 0.25 inch from its original un-stretched state, in order to allow easy insertion of a user’s foot and leg into the boot interior and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for at least a top portion of the expandable instep portion can be displaced at least 0.25 inch.

4.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0353829) in view of Warren (US 378,988).
Regarding Claim 7, Chen discloses the invention substantially as claimed above, including the first expansion panel is located on the lateral side portion of the lower leg covering portion of the boot (as seen in Fig.1). Chen does not disclose in the embodiment of Figure 1 the boot including a second expansion panel, the second expansion panel located on the medial side portion of the lower leg covering portion. 
However, Warren teaches a boot including first and second expansion panels (E & adjacent portions of C or D), the first expansion panel located on the lateral side portion and the second expansion panel located on the medial side portion of a lower leg covering portion (C & D) of the boot (Pg.1, lines 48-51); the second expansion panel including a second side panel (C or D) constructed of a first material and a second expansion insert (E) constructed of a second material (Pg.1, lines 48-51), wherein the second expansion insert connects at least a portion of a periphery of the second side panel to a lower leg covering portion of the boot (as seen in Fig.1), the second material being more resilient than the first material (Pg.1, lines 48-51; i.e. the first material is not elastic). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the boot of Chen to include expansion panels on both the lateral side portion and medial side portion of the lower leg covering, as taught by Warren, in order to provide a boot having additional expansion panels for allowing easy insertion of a user’s foot and leg into the boot interior and increased flexibility near the ankle joint of the user for enhanced range of motion.

Regarding Claim 8, When in combination Chen and Warren teach a boot of claim 7, wherein the first expansion insert (of Chen) is located on a front portion of the lateral side expansion panel and extends below at least a portion of the instep covering portion (Chen: i.e. instep of 22) and the second expansion insert (of Warren) is located on a front portion of the medial side expansion panel and extends below at least a portion of the instep covering portion thereby defining an expandable instep portion between the first expansion insert and the second expansion insert (Warren: as seen in Fig.1; Pg.1, lines 48-51, the seam allowance of E would extend below at least a portion of B, i.e. Chen’s 22, when seamed together).

5.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0353829).
Regarding Claim 12, Chen discloses the invention substantially as claimed above. Chen does not disclose wherein the second material can be stretched to at least 150% of its original dimension and naturally return back to its original dimension. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic material of Chen to stretch at least 150% of its original dimension and naturally return back to its original dimension, in order to allow easy insertion of a user’s foot and leg into the boot interior. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for the second material stretching at least 150% of its original dimension and naturally return back to its original dimension.

Regarding Claim 13, Chen discloses the invention substantially as claimed above. Chen does not disclose wherein the second material can be stretched to at least 200% of its original dimension and naturally return back to its original dimension. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the elastic material of Chen to stretch at least 200% of its original dimension and naturally return back to its original dimension, in order to allow easy insertion of a user’s foot and leg into the boot interior. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, Applicant has provided no criticality for the second material stretching at least 200% of its original dimension and naturally return back to its original dimension.

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732